           EXHIBIT C

Case 2:97-cr-00098-JPS Filed 08/31/20 Page 1 of 3 Document 2222-3
                     0/0/4/3 22O wog_
              Individualized Reentry Plan - Program Review (Inmate Copy)                          SEQUENCE: 00310874
                           Dept. of Justice / federal Bureau of Prisons                        Team Date: 03-01-2020
              Plea Jo for inmate: YAORR, RANDY M 02351-027

         Facility: MIL MILAN FCI                                 Proj. Rel. Date: 11-09-2027
          Name: YAGER,RANDY M                                    Proj. ReL Mthd: GCT REL
   Register No.: 02351-027                                          DNA Status: PREBOP TST / 08-08-2016
            Age: 63
   Date of Birth: 08-07-1956
Detafnars         AfiNitOaratialitake4A,-:                                                                  6,ArI
                                                                                                             1  Z0 4
                                                                                                                   0
                                                                                                                   .
                                                                                                                 : ' .
                                                                                                                     4
                                                                                                                     .
                                                                                                                     '*At

Detaining Agency                    Remarks
NO DETAINER

Current Work Assignments
Facl     Assignment Description                                         Start
MIL        A ORD POOL    UNIT ORDERLY POOL                              04-16-2019
Current Education,infonnaltAg                                                   'VMESMAYBRUktiaitYti461-1,
Fad      Assignment Description                                         Start
MIL        ESL HAS       ENGLISH PROFICIENT                             07-26-1991
MIL        GED HAS       COMPLETED GED OR HS DIPLOMA                    08-08-1991
Education:Courses                                                       MfWearifkiffiattA01
1SubFaci Action          Description                                    Start                  Stop
MIL                      THINK LIKE ECONOMIST (IS)                      01-28-2020             02-10-2020
MIL                      LIFE ANCIENT WORLD (IS)                        01-28-2020             02-10-2020
MIL                      PHOTOGRAPHY (IS)                               01-28-2020             02-10-2020
MIL                      RPP6 AMERICAN CIVIL WAR (IS)                   07.15-2019             08-05-2019
MIL                      RPP6 FOUNDATIONS WEST CIV (IS)                 07-15-2019             07-29-2019
MIL                      RPP3 UNDERSTANDING INVEST (IS)                 07-15-2019             07-23-2019
THA                      FCI LEATHER CLASS                              07-16-2018             09-11-2018
THA                      FC1 WALK                                       04-27-2018             06-15-2018
DisciplinpAtietery (1.4ket6 rnentlis)
Hearing Date             Prohibited Acts
"NO INCIDENT REPORTS FOUND IN LAST8 MONTHS '*

Current Care AseignmentS.,                                  .11141MEIMISEWAVO'h                             444
Assignment           Description                                        Start
CARE1MH                  CARE1-MENTAL HEALTH                            08-30-2016
CARE2                    STABLE, CHRONIC CARE                           08-03-2018
Current Medical Duty
Assignment           Description                                        Start
 HOT RESTR                NO LADDERS/NO UPPER BUNK                      03-27-2019
 LOWER BUNK               LOWER BUNK REQUIRED                           03-27-2019
 NO PAPER                 NO PAPER MEDICAL RECORD                       08.26-2016
 REG DUTY W               REGULAR DUTY1N/MED RESTRICTION                02-26-2020
 STAND RSTR               NO PROLONGED STANDING                         02-26-2020
 YES RS                   CLEARED FOR FOOD SERVICE                      08-03-2018
 Current Drug AssignmentsRMSNM
 Assignment     Description                                              Start
 ED NONE             DRUG EDUCATION NONE                                 09-27-2016
 FRP.Detaiftanantingt
 Most Recent Payment Plan
 FRP Assignment:        COMPLT    FINANC RESP-COMPLETED           Start: 09-15-2018
 Inmate Decision:   AGREED        $200.00             Frequency:  SINGLE
 Payments  past 6 months:   $0.00             Obligation Balance: $0.00
 Financial ObIleationa i`V                                              Aisift2Z400613AMEWinWto. -,
 No.         Type          Amount            Balance          Payable                 Status

 Sentry Data as of 03-01-2020          Individualized Reentry Plan - Program Review (Inmate Copy)               Page 1 of 3


               Case 2:97-cr-00098-JPS Filed 08/31/20 Page 2 of 3 Document 2222-3
                Individualized Reentry Plan - Program Review (Inmate Copy)                                                 SEQUENCE: 00310874
                             Dept. of Justice / !Federal Bureau of Prisons                                              Team Date: 03-01-2020
                Plan is for inmate: YAORR, RANDY N 02351-027

 Most Recent Payment Plan
 No.         Type               Amount            Balance           Payable                         Status
 1           ASSMT              $200.00           $000              IMMEDIATE                       COMPLETEDZ
                                     **NO ADJUSTMENTS MADE IN LAST6 MONTHS"
Payment Details
Trust Fund Deposits - Past 6 months: $2,690.00                            Payments commensurate ? Y
New Payment Plan:           ** No data **


                              yrif,                   maw 42:tot                  4:17eL                 •
                                                                                                             uhf   et


 He is not currently working. He has completed a variety of programs since being at FCI Milan He has maintained dear conduct since being
 incarcerated.
 Next Program Re
               lite
                  t ibrcialt4nrta:"..                                                                        "L
 It is recommended that he maintain his employment through 08-25-2020. It is recommended that he continue to program"
                                                                                                                    appr
                                                                                                                    appropriately
                                                                                                                        -opriately
                                                                                                                              34   through
                                                                                                                                   9 1 08  7
                                                                                                                                           25:
                                                                                                                                             :4
 2020.
Long,TfirniiGiials
 it is recommended that he save approximately $300.00 prior to 02-26-2021 It is recommended that he maintain dear conduct through 02-26-2021.

                                                                                      4           **
                                                                                                   * Vi
                                                                                                      t edin
                                                                                                          it OittikLcW
  No.
  Management decision - Will be reviewed 17 to 19 months from release..
 Comments                                                                                :j49:6Mgat
[He currently has a financial/poverty skills need.




   Sentry Data as of 03-01-2020                  Individualized Reentry Plan - Program Review (Inmate Copy)                            Page 2 of 3



                  Case 2:97-cr-00098-JPS Filed 08/31/20 Page 3 of 3 Document 2222-3
